               Case 3:18-cr-05152-BHS Document 37 Filed 11/20/18 Page 1 of 4



1                                                                                             Judge Settle
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                No. CR18-5152-BHS
11
                                 Plaintiff,
                                                                MOTION FOR ENTRY
12
                           v.                                   OF A PRELIMINARY
13                                                              ORDER OF FORFEITURE
14     ALLEN D. LINT,
                                                                NOTE ON MOTION CALENDAR:
15                                                              November 30, 2018
                                Defendant.
16
17
18
             The United States, by and through its undersigned counsel, moves pursuant to
19
     Federal Rule of Criminal Procedure 32.2(b) for entry of a Preliminary Order of Forfeiture
20
     forfeiting to the United States the interest of Defendant Allen D. Lint (“Defendant”) in
21
     the following property:
22
             1. $3,122.25 in U.S. currency, more or less, seized from Defendant Allen D. Lint
23              on or about September 28, 2017;
24           2. Various precious metals seized from Defendant Allen D. Lint on or about
                September 28, 2017, including the following:
25                 a. Copper coin marked “1893;”
26                 b. Copper coin marked “1912” and “2 ½ dollars;”
                   c. Copper colored bar, stamped “buffalo” and “10;”
27                 d. 1-Troy ounce copper coin marked “B;”
28                 e. Silver coin marked “1921” and “one dollar;”
      Motion for Entry of a Preliminary Order of Forfeiture, CR18-5152-BHS - 1    UNITED STATES ATTORNEY
                                                                                   1201 PACIFIC AVE., SUITE 700
                                                                                 TACOMA, WASHINGTON 98402-4383
                                                                                          (253) 428-3800
              Case 3:18-cr-05152-BHS Document 37 Filed 11/20/18 Page 2 of 4



 1                  f.   Silver coins in container marked “90% silver;”
                    g.   1-gram silver hearts;
 2
                    h.   1-gram silver inside small colored circles;
 3                  i.   1-ounce silver bars;
                    j.   1-ounce silver colored coin;
 4
                    k.   1 Kilo silver bar;
 5                  l.   10-ounce silver bars;
                    m.   1-Troy ounce silver colored coin;
 6
                    n.   2-Troy ounce silver bars;
 7                  o.   2-Troy ounce silver colored coin in individual box;
                    p.   25-Troy ounce silver bar;
 8
                    q.   1-ounce gold coin;
 9                  r.   1-ounce gold bars;
                    s.   1-Troy ounce gold bars; and
10
                    t.   10-gram gold bars.
11
            3. Samsung mobile phone, model SM-G902V, IMEI 990004864303452;
12
            4. Motorola mobile phone, model XT1650-02, unknown serial or IMEI number,
13             black in color;
14          5. LG mobile phone, model LG-D820, unknown serial or IMEI number, black in
15             color;

16          6. Samsung mobile phone, model SM-G386T, serial number R28F8022X2J;
            7. Samsung mobile phone, model SM-G925V, IMEI 990004848478784; and
17
            8. Dell laptop computer, Inspiron 5720, service tag number 9BYQCT1.
18
19          This motion is based on the following: On September 4, 2018, the Defendant
20 entered a plea of guilty to Conspiracy to Distribute Controlled Substances in violation of
21 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846, a lesser included offense of the offense
22 charged in Count 1 of the Indictment. See Dkt. 29 at ¶ 1. In his Plea Agreement, the
23 Defendant agreed to forfeit his interest in the above-identified property pursuant to
24 21 U.S.C. § 853 as proceeds of and/or facilitating property for the drug conspiracy to
25 which he pleaded guilty; the plea agreement referred to “various precious metals” which
26 are composed of the items listed in 2a-t above. Id. at ¶ 7.
27 ///
28
     Motion for Entry of a Preliminary Order of Forfeiture, CR18-5152-BHS - 2    UNITED STATES ATTORNEY
                                                                                  1201 PACIFIC AVE., SUITE 700
                                                                                TACOMA, WASHINGTON 98402-4383
                                                                                         (253) 428-3800
              Case 3:18-cr-05152-BHS Document 37 Filed 11/20/18 Page 3 of 4



1           To comply with the timing requirements of Fed. R. Crim. P. 32.2(b)(2)(B), the
2 United States now moves for entry of a Preliminary Order forfeiting the Defendant’s
3 interest in the above-identified property. A proposed Order is attached.
4           DATED this 20th day of November, 2018.
5                                                     Respectfully submitted,
6                                                     ANNETTE L. HAYES
                                                      United States Attorney
7
8
                                                       /s/ Matthew H. Thomas
9                                                     MATTHEW H. THOMAS
                                                      Assistant United States Attorney
10
                                                      United States Attorney’s Office
11                                                    1201 Pacific Avenue, Suite 700
                                                      Tacoma, WA 98402-4383
12
                                                      Telephone: (253) 428-3800
13                                                    Fax:          (253) 428-3826
                                                      E-mail: Matthew.H.Thomas@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion for Entry of a Preliminary Order of Forfeiture, CR18-5152-BHS - 3    UNITED STATES ATTORNEY
                                                                                  1201 PACIFIC AVE., SUITE 700
                                                                                TACOMA, WASHINGTON 98402-4383
                                                                                         (253) 428-3800
              Case 3:18-cr-05152-BHS Document 37 Filed 11/20/18 Page 4 of 4



1                                       CERTIFICATE OF SERVICE
2
3           I hereby certify that on November 20, 2018, I electronically filed the foregoing
4 with the Clerk of the Court using the CM/ECF system, which will send notification of
5 such filing to the parties.
6
7                                                               /s/ Chantelle J. Smith
                                                               CHANTELLE J. SMITH
8                                                              FSA Supervisory Paralegal, Contractor
9                                                              United States Attorney’s Office
                                                               700 Stewart Street, Suite 5220
10                                                             Seattle, Washington 98101
11                                                             206-553-2473
                                                               Chantelle.Smith2@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion for Entry of a Preliminary Order of Forfeiture, CR18-5152-BHS - 4     UNITED STATES ATTORNEY
                                                                                   1201 PACIFIC AVE., SUITE 700
                                                                                 TACOMA, WASHINGTON 98402-4383
                                                                                          (253) 428-3800
